Per Curiam: This was a bill filed by appellant in the circuit court of Henry county praying for an injunction against further trespassing by appellee, and to prohibit the appellee from maintaining upon the appellant’s property the use of its telephone lines and poles as constructed there by it, and.praying for an accounting for damages, rents and profits, etc., and asking for general relief. The bill was dismissed by the chancellor, upon a hearing, for want of equity, and this appeal is prosecuted to this court. The abstract fails to show any assignment of errors, and upon an examination of the record itself we are unable to find any errors assigned. The assignment of errors stands in the place of the declaration in a suit at law, or tire bill itself in a chancery proceeding. The appeal is therefore dismissed. Appeal dismissed.